Opinion issued August 26, 2010
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00329-CR
———————————
Jeremy Thomas Bolar, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Court Case No. 94208
 

MEMORANDUM OPINION
Appellant, Jeremy Thomas Bolar, pleaded guilty, with an agreed punishment
recommendation from the State, to the offense of assault on a family
member.  The trial court followed the
plea bargain agreement and entered an order which deferred a finding of guilt,
placed appellant on community supervision for a period of two years, and
assessed a five-hundred dollar fine.[1]   
Subsequently,
the State filed a “Motion to Revoke Unadjudicated Probation.”   Appellant entered a plea of true to
the State’s motion, and, after a hearing, the trial court found appellant
guilty of the original offense and assessed appellant’s punishment at
confinement for ten years.
          Appellant’s
counsel on appeal has filed a brief stating that the record  presents no reversible error, the appeal is
without merit and is frivolous, and the appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, (1967).  The brief meets
the requirements of Anders by presenting a professional evaluation of
the record and detailing why there are no arguable grounds for reversal.  Id. at 744, 87 S. Ct. at 1400; see also
High v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. 1978). 
          Counsel
represents that he has served a copy of the brief on appellant.  Counsel also advised appellant of his right
to examine the appellate record and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  Having reviewed the record and counsel’s
brief, we agree that the appeal is frivolous and without merit and that there
is no reversible error.  See Bledsoe
v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).  
          We
affirm the judgment of the trial court and grant counsel’s motion to withdraw.[2]  Attorney Kevin Sekaly-Cribbs must immediately
send the notice required by Texas Rule of Appellate Procedure 6.5(c) and file a
copy of that notice with the Clerk of this Court.
PER CURIAM
Panel
consists of Justices Jennings, Hanks, and Bland.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]           This appeal was transferred from the
Ninth Court of Appeals to the First Court of Appeals pursuant an order of
transfer by the Texas Supreme Court.


[2]           Appointed counsel still has
a duty to inform appellant of the result of this appeal and that he may, on his
own, pursue discretionary review in the Texas Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824,
826–27 (Tex. Crim. App. 2005).